Backes, Vice-Ordinary.
Michael Allen, a resident of Woodstown, Salem county, died January 14th, 1917, intestate, leaving a net estate for distribution of $300,000, in round figures, at which sum the comptroller of the treasury appraised the estate and upon which he levied a transfer inheritance tax. The appellant, the administrator of the estate, claimed a'reduction from the assessment to the amount of $5,217, paid by him to the United States government for “estate tax,” which the comptroller refused to allow, and from his ruling this appeal was taken.
*171The judgment is controlled by the decision in “Estate of Ferdinand W. Roebling.” The case is not distinguishable, on the ground that in intestacy the federal estate tax falls upon all of the transferees uniformly and not upon the residuary estate, as in cases of testacy. The same principles govern.